 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”), by and between Global Cash
Access, Inc., a Delaware corporation (the “Company”) and wholly-owned subsidiary
of Global Cash Access Holdings, Inc., a Delaware corporation (“Holdings”), and
Kathryn S. Lever (“Executive”), is made as of September 12, 2005 (the “Effective
Date”).
R E C I T A L S
     A. The Company desires assurance of the association and services of
Executive in order to retain Executive’s experience, skills, abilities,
background and knowledge, and is willing to engage Executive’s services on the
terms and conditions set forth in this Agreement.
     B. Executive desires to be in the employ of the Company, and is willing to
accept such employment on the terms and conditions set forth in this Agreement.
     C. Company and Executive wish to enter into an employment relationship with
a written employment agreement intended to supersede all other written and oral
representations regarding Executive’s employment with Company.
A G R E E M E N T
     NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, Executive and the Company agree as follows:
     1. Position, Duties, Responsibilities
          1.1. Position. The Company hereby employs Executive to render services
to the Company in the position of Executive Vice President and General Counsel,
reporting directly to the Chief Executive Officer of the Company, for the period
commencing on the Effective Date and ending on the third anniversary of the
Effective Date (the “Term”). The duties of this position shall include such
duties and responsibilities as are reasonably assigned to Executive by the Chief
Executive Officer, including but not limited to those customarily performed by
general counsels of similarly situated corporations. Executive agrees to serve
in a similar capacity for the benefit of Holdings and any of the Company’s
direct or indirect, wholly-owned or partially-owned subsidiaries or Holdings’
affiliates. Additionally, Executive shall serve in such other capacity or
capacities as the Chief Executive Officer may from time to time reasonably and
lawfully prescribe. During her employment by the Company, Executive shall,
subject to Section 1.2, devote her full energies, interest, abilities and
productive time to the proper and efficient performance of her duties under this
Agreement.
          1.2. Other Activities. Except upon the prior written consent of the
Chief Executive Officer of the Company, Executive will not (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be in
conflict with, or that might place Executive in a conflicting position to that
of, the Company. Notwithstanding the foregoing, Executive shall be

1



--------------------------------------------------------------------------------



 



permitted to engage in occasional professional or charitable activities outside
the scope of her employment with the Company so long as such activities (A) do
not conflict with the actual or proposed business of the Company or any of its
subsidiaries or affiliates, and (B) do not affect the performance of her duties
hereunder.
          1.3. Proprietary Information. Executive recognizes that her employment
with the Company will involve contact with information of substantial value to
the Company, which is not generally known in the trade, and which gives the
Company an advantage over its competitors who do not know or use such
information. As a condition precedent to Executive’s employment by the Company,
Executive agrees to execute and deliver to the Company, concurrent with her
execution and delivery of this Agreement, a copy of the “Employee Proprietary
Information and Inventions Agreement” attached hereto as Exhibit A.
     2. Compensation of Executive
          2.1. Base Salary. In consideration of the services to be rendered
under this Agreement, while employed by the Company, the Company shall pay
Executive an initial base annual salary of two hundred twenty thousand dollars
($220,000), less standard deductions and withholdings, payable in regular
periodic payments in accordance with Company payroll policy. Such salary shall
be prorated for any partial month of employment on the basis of a thirty
(30) day fiscal month. Such base salary shall be subject to annual review by the
Board of Directors in consultation with the Chief Executive Officer.
          2.2. Bonus. Executive will be eligible to receive an annual bonus of
fifty percent (50%) of her then-current base salary (the “Target Bonus”), the
exact amount of such bonus to be determined by the Board of Directors in
consultation with the Chief Executive Officer based upon Executive achieving
certain performance criteria and the Company achieving specific goals, in each
case to be determined by the Board of Directors in consultation with the Chief
Executive Officer. Any such bonus shall be payable after the end of each fiscal
year, and shall prorated for partial fiscal years. In addition, Executive shall
be eligible for such additional bonuses as may be awarded by the Board of
Directors in its sole discretion from time to time in consultation with the
Chief Executive Officer.
          2.3. Stock Option. Upon the commencement of Executive’s employment,
Executive will be granted a stock option pursuant to Holdings’ 2005 Stock
Incentive Plan (the “Stock Option Plan”) to purchase 75,000 shares of Holdings’
Class A Common Stock pursuant to a Stock Option Agreement to be entered into by
and between Executive and Holdings in substantially the form attached hereto as
Exhibit B (the “Stock Option Agreement”).
          2.4. Benefits. Executive shall be entitled to participate in the
Company’s group medical, dental, life insurance, 401(k), deferred compensation
or other benefit plans and programs on the same terms and conditions as other
members of the Company’s senior executive management. Executive shall be
provided such perquisites of employment, including four (4) weeks of paid
vacation per year, and all paid holidays and sick leave as are provided to all
other members of the Company’s senior executive management. Executive shall be
entitled to reimbursement of all reasonable expenses incurred by Executive in
the performance of her duties

2



--------------------------------------------------------------------------------



 



hereunder, in accordance with the policies and procedures established by the
Company from time to time, and as may be amended from time to time.
          2.5. Signing Bonus; Reimbursement Bonus; H1-B Expenses. Upon the
commencement of Executive’s employment, the Company shall pay to Executive a
one-time signing bonus of fifty thousand dollars ($50,000). Upon the
commencement of Executive’s employment, the Company shall pay to the law firm of
Schreck Brignone in Las Vegas, Nevada, a sum of no more than two thousand
dollars ($2,000) for certain costs owed by Executive to her former employer.
Upon the commencement of Executive’s employment, the Company shall directly pay,
or reimburse Executive for the payment of, up to three thousand five hundred
dollars ($3,500) of costs and expenses associated with the novation of
Executive’s existing H1-B visa to the Company.
     3. Employment At Will
     Company or Executive may terminate Executive’s employment with Company at
any time for any reason, including no reason at all, notwithstanding anything to
the contrary contained in or arising from any statements, policies, or practices
of Company relating to the employment, discipline, or termination of its
employees. This at-will employment relationship cannot be changed except in
writing signed by a duly authorized officer of the Company other than Executive.
This Section 3 shall survive any termination or expiration of this Agreement.
     4. Termination of Employment
          4.1. Termination by Executive. Executive may terminate her employment
upon notice to the Company. In the event that Executive elects to terminate her
employment other than for Good Reason (as defined below), the Company shall pay
Executive all base salary due and owing and all other accrued but unpaid
benefits (e.g., accrued vacation) through the last day actually worked and
thereafter the Company’s obligations under this Agreement shall terminate.
          4.2. Termination by the Company for Cause. In the event that the
Company terminates Executive’s employment for Cause, the Company shall pay
Executive all base salary due and owing and all other accrued but unpaid
benefits (e.g., accrued vacation) through the last day actually worked and
thereafter the Company’s obligations under this Agreement shall terminate. For
the purposes of this Agreement, termination shall be for “Cause” if
(i) Executive refuses or fails to act in accordance with any lawful order or
instruction of the Chief Executive Officer, and such refusal or failure to act
has not been cured within thirty (30) days of notice of such disobedience, (ii)
Executive fails to devote reasonable attention and time during normal business
hours to the business affairs of the Company or Executive is reasonably
determined by the Board of Directors to have been unfit (e.g., denied any
license, permit or qualification required by any gaming regulator or found
unsuitable by any gaming regulator) (other than as a result of an Incapacity),
unavailable for service (other than as a result of an Incapacity) or grossly
negligent in connection with the performance of her duties on behalf of the
Company, which unfitness, unavailability or gross negligence has not been cured
within thirty

3



--------------------------------------------------------------------------------



 



(30) days of notice of the same; (iii) Executive is reasonably determined by the
Board of Directors to have committed a material act of dishonesty or willful
misconduct or to have acted in bad faith to the material detriment of the
Company in connection with the performance of her duties on behalf of the
Company; (iv) Executive is convicted of a felony or other crime involving
dishonesty, breach of trust, moral turpitude or physical harm to any person, or
(v) Executive materially breaches any agreement with the Company which breach
has not been cured within thirty (30) days notice of the same. For purposes of
this Agreement, the term “without Cause” shall mean termination of Executive’s
employment for reasons other than for “Cause.”
          4.3. Termination by the Company without Cause or Termination by
Executive for Good Reason. In the event that the Company terminates Executive’s
employment without Cause or Executive terminates her employment for Good Reason,
the Company shall pay Executive all base salary due and owing and all other
accrued but unpaid benefits (e.g., accrued vacation) through the last day
actually worked, and Executive shall be entitled to receive the severance
payments and benefits set forth below in this Section 4.3; provided, however,
that such severance and benefits are conditioned on Executive’s execution and
non-revocation of a release agreement, the form of which is attached hereto as
Exhibit C, and thereafter the Company’s obligations under this Agreement shall
terminate. For the purposes of this Agreement, termination shall be for “Good
Reason” if (i) there is a material diminution of Executive’s responsibilities
with the Company, or a material change in the Executive’s reporting
responsibilities or title, in each case without Executive’s consent; (ii) there
is a reduction by the Company in the Executive’s annual base salary then in
effect without Executive’s consent; or (iii) Executive’s principal work location
is relocated outside of the Las Vegas, Nevada metropolitan area without
Executive’s consent. Executive agrees that she may be required to travel from
time to time as required by the Company’s business and that such travel shall
not constitute grounds for Executive to terminate her employment for Good
Reason.
               4.3.1. Pro Rata Target Bonus for Current Year. Within ten
(10) days of the termination of Executive’s employment, the Company shall pay to
Executive, in a single lump-sum payment, subject to standard deductions and
withholdings, a bonus in the amount of fifty percent (50%) of her then-current
base salary, pro rated based on the number of days actually elapsed through the
date of termination in the year in which such termination occurs.
               4.3.2. Base Salary Continuation. The Company shall continue to
pay to Executive her then-current base annual salary for a period of twelve
(12) months following her termination. Such salary continuation shall be subject
to standard deductions and withholdings and shall be payable in regular periodic
payments in accordance with Company payroll policy. The Company may discontinue
such salary continuation in the event that Executive breaches any of the
provisions of Sections 6 or 7.
               4.3.3. Target Bonus on Base Salary Continuation. The Company
shall pay to Executive, subject to standard deductions and withholdings, a bonus
in the amount of fifty percent (50%) of her then-current base salary, payable in
equal installments concurrent with the salary continuation payments pursuant to
Section 4.3.2.

4



--------------------------------------------------------------------------------



 



               4.3.4. Group Medical Coverage. The Company shall provide the
Executive with continued coverage for the remainder of the Term under the
Company’s group health insurance plans in effect upon termination of Executive’s
employment without Cause or for Good Reason to the extent permitted under the
terms of such plans then in effect, at no cost to Executive. If such continued
coverage is not permitted under the terms of such plans, then the Company shall,
subject to Executive making an election under the Federal COBRA law within the
time prescribed by law, reimburse Executive for her payment of premiums for such
benefits for the remainder of the Term. If COBRA or similar benefits are not
available by law during any portion of the remainder of the Term, then the
Company shall pay Executive each month during which COBRA or similar benefits
are not available by law an amount equal to the premium paid by Executive for
the last month during which such COBRA or similar benefits were available.
          4.4. Termination for Incapacity. In the event that Executive suffers
an Incapacity during the Term, the Company may elect to terminate Executive’s
employment pursuant to this Section 4.4. In such event, the Company shall pay
Executive all base salary due and owing and all other accrued but unpaid
benefits (e.g., accrued vacation) through the date on which an Incapacity is
determined to exist (the “Determination Date”). In addition, within ten
(10) days of such termination of Executive’s employment, the Company shall pay
to Executive, in a single lump-sum payment, subject to standard deductions and
withholdings, a bonus in the amount of fifty percent (50%) of her then-current
base salary, pro rated based on the number of days through the Determination
Date in the year in which such termination occurs. Thereafter the Company’s
obligations under this Agreement shall terminate; provided, however, that
nothing contained in this Agreement shall limit Executive’s rights to payments
or other benefits under any long-term disability plans of the Company in which
Executive participates, if any. For the purposes of this Agreement, Executive
shall be deemed to have suffered an “Incapacity” if Executive shall, due to
illness or mental or physical incapacity, be unable to perform the duties and
responsibilities required to be performed by her on behalf of the Company for a
period of at least one hundred eighty (180) days.
          4.5. Termination upon Death. In the event that Executive dies during
the Term, Executive’s employment shall be deemed to have terminated upon the
date of death. In such event, the Company shall pay Executive’s estate all base
salary due and owing and all other accrued but unpaid benefits (e.g., accrued
vacation) through the date of death. In addition, within ten (10) days of such
termination of Executive’s employment, the Company shall pay to Executive’s
estate, in a single lump-sum payment, subject to standard deductions and
withholdings, a bonus in the amount of fifty percent (50%) of her then-current
base salary, pro rated based on the number of days actually elapsed during the
year in which such termination occurs. Thereafter the Company’s obligations
under this Agreement shall terminate; provided, however, that nothing contained
in this Agreement shall limit Executive’s estate’s or beneficiaries’ rights to
payments or other benefits under any life insurance plan or policy in which
Executive participates or with respect to which Executive has designated a
beneficiary, if any.
          4.6. No Other Compensation or Benefits. Executive acknowledges that
except as expressly provided in this Agreement, she will not be entitled to any
additional compensation, severance payments or benefits after the termination of
her employment.

5



--------------------------------------------------------------------------------



 



     5. Termination Obligations
          5.1. Return of Company’s Property. Without in any way limiting
Executive’s obligations and the Company’s rights under the Employee Proprietary
Information and Inventions Agreement described in Section 1.3, Executive hereby
acknowledges and agrees that all books, manuals, records, reports, notes,
contracts, lists, spreadsheets and other documents or materials, or copies
thereof, and equipment furnished to or prepared by Executive in the course of or
incident to Executive’s employment, belong to Company and shall be promptly
returned to Company upon termination of Executive’s employment.
          5.2. Cooperation in Pending Work. Following any termination of
Executive’s employment, Executive shall, at the Company’s request, reasonably
cooperate with the Company in all matters relating to the winding up of pending
work on behalf of the Company and the orderly transfer of work to other
employees of the Company. Executive shall also cooperate, at the Company’s
request, in the defense of any action brought by any third party against the
Company that relates in any way to Executive’s acts or omissions while employed
by the Company. In consideration of Executive’s cooperation under this
Section 5.2, the Company shall reimburse Executive for her reasonable
out-of-pocket costs incurred to cooperate and the Company shall pay Executive an
hourly consulting fee equal to the hourly rate that results from dividing her
then-current base annual salary by two thousand eighty (2,080).
          5.3. Resignation. Upon the termination of Executive’s employment for
any reason, Executive shall be deemed to have resigned from all offices and
directorships then held with the Company, Holdings or any of their respective
subsidiaries or affiliates. Executive agrees to execute and delivery such
documents or instruments as are reasonably requested by the Company, Holdings or
any such subsidiary or affiliate to evidence such resignations.
          5.4. Survival. The representations and warranties contained herein and
Executive’s obligations under Sections 5, 6, 7 and 8 and under the Employee
Proprietary Information and Inventions Agreement shall survive termination of
Executive’s employment and the expiration of this Agreement.
     6. Restrictions on Competition after Termination.
          6.1. Reasons for Restrictions. Executive acknowledges that the nature
of the Company’s business is such that it would be extremely difficult for
Executive to honor and comply with Executive’s obligation under the Employee
Proprietary and Inventions Agreement described in Section 1.3 to keep secret and
confidential the Company’s trade secrets if Executive were to become employed by
or substantially interested in the business of a competitor of the Company soon
following the termination of Executive’s employment with the Company, and it
would also be extremely difficult to determine in any reasonably available forum
the extent to which Executive was or was not complying with Executive’s
obligations under such circumstances.
          6.2. Duration of Restriction. In consideration for the severance
payments and benefits under Section 4, Executive agrees that during the
Noncompete Term, Executive will

6



--------------------------------------------------------------------------------



 



not directly or indirectly engage in (whether as an employee, consultant,
proprietor, partner, director or otherwise), or have any ownership interest in,
or participate in the financing, operation, management or control of, any
person, firm, corporation or business that engages in any line of business in
which the Company engages at the time of such termination, in the United States,
Canada, the United Kingdom or such other countries in which the Company conducts
business at the time of such termination (“Restricted Territory”). For purposes
of this Agreement, the “Noncompete Term” shall be the period of two (2) years
after the termination of Executive’s employment hereunder. The parties agree
that ownership of no more than 1% of the outstanding voting stock of a
publicly-traded corporation or other entity shall not constitute a violation of
this provision. The parties intend that the covenants contained in this section
shall be construed as a series of separate covenants, one for each county, city,
state and other political subdivision of the Restricted Territory. Except for
geographic coverage, each such separate covenant shall be deemed identical in
terms to the covenant contained in this section. If, in any judicial proceeding,
a court shall refuse to enforce any of the separate covenants (or any part
thereof) deemed included in this section, then such unenforceable covenant (or
such part) shall be deemed eliminated from this Agreement for the purpose of
those proceedings to the extent necessary to permit the remaining separate
covenants (or portions thereof) to be enforced by such court. It is the intent
of the parties that the covenants set forth herein be enforced to the maximum
degree permitted by applicable law.
     7. Restrictions on Solicitation after Termination.
     For a period of one (1) year following the termination of Executive’s
employment hereunder for any reason, Executive shall not, without the prior
written consent of the Company, directly or indirectly, as a sole proprietor,
member of a partnership, stockholder or investor, officer or director of a
corporation, or as an executive, associate, consultant, independent contractor
or agent of any person, partnership, corporation or other business organization
or entity other than the Company solicit or endeavor to entice away from the
Company any person or entity who is, or, during the then most recent three-month
period, was, employed by, or had served as an agent or key consultant of the
Company, provided, however, that Executive shall not be prohibited from
receiving and responding to unsolicited requests for employment or career advice
from Company’s employees.
     8. Arbitration.
          8.1. Agreement to Arbitrate Claims. The Company and Executive hereby
agree that, to the fullest extent permitted by law, any and all claims or
controversies between them (or between Executive and any present or former
officer, director, agent, or employee of the Company or any parent, subsidiary,
or other entity affiliated with the Company) relating in any manner to the
employment or the termination of employment of Executive shall be resolved by
final and binding arbitration. Except as specifically provided herein, any
arbitration proceeding shall be conducted in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association (“the AAA Rules”). Claims subject to arbitration shall include
contract claims, tort claims, claims relating to compensation and stock options,
as well as claims based on any federal, state, or local law, statute, or
regulation, including but not limited to any claims arising under Title VII of
the Civil

7



--------------------------------------------------------------------------------



 



Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and the California Fair Employment and Housing Act. However,
claims for unemployment compensation, workers’ compensation, and claims under
the National Labor Relations Act shall not be subject to arbitration.
          8.2. Arbitrator. A neutral and impartial arbitrator shall be chosen by
mutual agreement of Executive and the Company; however, if Executive and the
Company are unable to agree upon an arbitrator within a reasonable period of
time, then a neutral and impartial arbitrator shall be appointed in accordance
with the arbitrator nomination and selection procedure set forth in the AAA
Rules. The arbitrator shall prepare a written decision containing the essential
findings and conclusions on which the award is based so as to ensure meaningful
judicial review of the decision. The arbitrator shall apply the same substantive
law, with the same statutes of limitations and same remedies, that would apply
if the claims were brought in a court of law. The arbitrator shall have the
authority to consider and decide pre-hearing motions, including dispositive
motions.
          8.3. Enforcement Actions. Either the Company or Executive may bring an
action in court to compel arbitration under this Agreement and to enforce an
arbitration award. Except as otherwise provided in this Agreement, neither party
shall initiate or prosecute any lawsuit in any way related to any arbitrable
claim, including without limitation any claim as to the making, existence,
validity, or enforceability of the agreement to arbitrate. All arbitration
hearings under this Agreement shall be conducted in Las Vegas, Nevada.
          8.4. Exceptions. Nothing in this Agreement precludes a party from
filing an administrative charge before an agency that has jurisdiction over an
arbitrable claim. In addition, either party may, at its option, seek injunctive
relief in a court of competent jurisdiction for any claim or controversy arising
out of or related to the unauthorized use, disclosure, or misappropriation of
the confidential and/or proprietary information of either party. By way of
example, the Company may choose to use the court system to seek injunctive
relief to prevent disclosure of its proprietary information or trade secrets;
similarly, Executive may elect to use the court system to seek injunctive relief
to protect Executive’s own inventions or trade secrets.
          8.5. Governing Law. The agreement to arbitrate under this Section 8
shall be governed by the Uniform Arbitration Act of 2000 (Nevada Revised
Statutes 38.206 et seq). In ruling on procedural and substantive issues raised
in the arbitration itself, the Arbitrator shall in all cases apply the
substantive law of the State of Nevada.
          8.6. Attorneys’ Fees. Each party shall pay its own costs and
attorney’s fees, unless a party prevails on a statutory claim, and the statute
provides that the prevailing party is entitled to payment of its attorneys’
fees. In that case, the arbitrator may award reasonable attorneys’ fees and
costs to the prevailing party as provided by law. The costs and fees of the
arbitrator shall be borne equally by Executive and the Company.
          8.7. Survival. The parties’ obligations under this Section 8 shall
survive the termination of Executive’s employment with the Company and the
expiration of this Agreement.

8



--------------------------------------------------------------------------------



 



          8.8. Acknowledgements. THE PARTIES UNDERSTAND AND AGREE THAT THIS
SECTION 8 CONSTITUTES A WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS
OR CONTROVERSIES COVERED BY THIS SECTION 8. THE PARTIES AGREE THAT NONE OF THOSE
CLAIMS OR CONTROVERSIES SHALL BE RESOLVED BY A JURY TRIAL. THE PARTIES FURTHER
ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS SECTION 8
WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF THAT OPPORTUNITY TO THE
EXTENT THEY WISH TO DO SO.
     9. Expiration of Term
     The terms of this Agreement are intended by the parties to govern
Executive’s employment with the Company during the Term. Upon the expiration of
the Term, this Agreement shall terminate and be of no further force or effect,
except to the extent of provisions hereof which expressly survive the expiration
or termination of this Agreement.
     10. Entire Agreement
     The terms of this Agreement are intended by the parties to be the final and
exclusive expression of their agreement with respect to the employment of
Executive by Company and supersedes in its entirety all prior undertakings and
agreements of the Company and Executive with respect to the subject matter
hereof and may not be contradicted by evidence of any prior or contemporaneous
statements or agreements; provided, however, that to the extent of any conflict
between the provisions of this Agreement, on the one hand, and either the
Employee Proprietary Information and Inventions Agreement attached hereto as
Exhibit A or the Stock Option Agreement attached hereto as Exhibit B, on the
other hand, the provisions of such Employee Proprietary Information and
Inventions Agreement or Stock Option Agreement shall govern. The parties further
intend that this Agreement shall constitute the complete and exclusive statement
of its terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding involving this Agreement.
     11. Amendments, Waivers
     This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Executive and by a duly authorized
representative of the Company other than Executive. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.
     12. Assignment; Successors and Assigns
     Executive agrees that Executive may not assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Agreement, nor shall Executive’s
rights be subject to encumbrance or the claims of creditors. Any purported
assignment, transfer, or delegation shall be null and void. Nothing in

9



--------------------------------------------------------------------------------



 



this Agreement shall prevent the consolidation of the Company with, or its
merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties or assets, or the assignment by the Company
of this Agreement and the performance of its obligations hereunder to any
successor in interest.
     13. Severability; Enforcement
     If any provision of this Agreement, or the application thereof to any
person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect. Such court shall have the
authority to modify or replace the invalid or unenforceable term or provision
with one which most accurately represents the parties’ intention with respect to
the invalid or unenforceable term or provision.
     14. Governing Law
     The validity, interpretation, enforceability, and performance of this
Agreement shall be governed by and construed in accordance with the law of the
State of Nevada.
     15. Acknowledgment
     The parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.
     16. Notices
     All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or mailed by certified mail, return
receipt requested, postage prepaid, addressed as follows:

         
 
  If to Company:   Global Cash Access, Inc.
 
      Attn: Chief Executive Officer
 
      3525 East Post Road, Suite 120
 
      Las Vegas, NV 89120
 
       

             
 
  If to Executive:   Kathryn S. Lever    
 
                         
 
                         

10



--------------------------------------------------------------------------------



 



Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above.
Either party may change its address for notices by giving notice to the other
party in the name specified in this section.
     17. Representations and Warranties.
     Executive represents and warrants that she is not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, and that her execution and
performance of this Agreement will not violate or breach any other agreements
between Executive and any other person or entity.
     18. Counterparts
     This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, all of which together shall contribute one and the
same instrument.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed this Employment
Agreement as of the date first set forth above.

              GLOBAL CASH ACCESS, INC.       KATHRYN S. LEVER
 
           
By:
  /s/ Kirk Sanford       /s/ Kathryn S. Lever
 
           
 
  Kirk Sanford       Kathryn S. Lever
 
  Chief Executive Officer        

12



--------------------------------------------------------------------------------



 



EXHIBIT A
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF STOCK OPTION AGREEMENT

1



--------------------------------------------------------------------------------



 



EXHIBIT C
RELEASE AND WAIVER OF CLAIMS
     In exchange for the severance payments and other benefits to which I would
not otherwise be entitled, I hereby furnish Global Cash Access, Inc., its parent
corporation, Global Cash Access Holdings, Inc. and each of their respective
subsidiaries and affiliates (collectively, the “Company”) with the following
release and waiver.
     I hereby release, and forever discharge the Company, its officers,
directors, agents, employees, stockholders, attorneys, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kid and nature, in law, equity, or otherwise, known and unknown, suspected
and unsuspected, disclosed and undisclosed, arising at any time prior to and
including the date I sign this Release with respect to any claims relating to my
employment and the termination of my employment, including but not limited to:
any and all such claims and demands directly or indirectly arising out of or in
any way connected with my employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, sabbatical benefits, severance
benefits, or any other form of compensation; claims pursuant to any federal,
state or local law or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the federal Age Discrimination Act of
1990; the Delaware Fair Employment Practices Act, as amended; tort law; contract
law; wrongful discharge; discrimination; harassment; fraud; emotional distress;
and breach of the implied covenant of good faith and fair dealing, provided,
however, that this Release shall not apply to claims or causes of action for
defamation, libel, or invasion of privacy.
     In granting the releases herein, I acknowledge that I understand that I am
waiving any and all rights and benefits conferred by any law of any state or
territory of the United States or other jurisdiction, or principle of common
law, which is similar, comparable or equivalent to Section 1542 of the Civil
Code of the State of California, which provides: “A general release does not
extend to claims which the creditor does not know or suspect to exist in her
favor at the time of executing the release, which if known by her must have
materially affected her settlement with the debtor.” I hereby expressly waive
and relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the release of
unknown and unsuspected claims granted in this Agreement.
     I acknowledge that, among other rights, I am waiving and releasing any
rights I may have under ADEA, that this waiver and release is knowing and
voluntary, and that the consideration given for this waiver and release is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised, as required by the Older Workers Benefit
Protection Act, that: (a) the waiver and release granted herein does not relate
to claims which may arise after this agreement is executed; (b) I have the right
to consult with an attorney prior to executing this agreement (although I may
choose voluntarily not to do so); (c) I have twenty-one (21) days from the date
I receive this agreement, in which to consider this agreement (although I may
choose voluntarily to execute this agreement earlier); (d) I have seven (7) days

2



--------------------------------------------------------------------------------



 



following the execution of this agreement to revoke my consent to the agreement;
and (e) this agreement shall not be effective until the seven (7) day revocation
period has expired.

             
Date:
           
 
           
 
          Kathryn S. Lever

3